yitzchok d rand and shulamis klugman petitioners v commissioner of internal revenue respondent docket no filed date ps filed a joint income_tax return for improperly claiming three refundable credits an earned_income_credit an additional_child_tax_credit and a recovery rebate credit as a result they claimed a tax_refund of dollar_figure the parties agree that the correct_tax liability was dollar_figure the parties also agree that an accuracy-related_penalty applies but they dispute how the penalty should be calculated specifically what should be used as the amount shown as the tax on the return this number affects the amount of the underpayment that serves as the base upon which an accuracy-related_penalty is com- puted held when determining the amount shown as tax on the return under sec_6664 the earned_income_credit additional_child_tax_credit and recovery rebate credit are taken into account but do not reduce the amount shown as tax below zero andrew r roberson roger j jones and patty c liu for petitioners michael t shelton and lauren n hood for respondent an amicus curiae brief was filed by carlton m smith as attorney for the cardozo tax clinic verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner opinion buch judge respondent determined deficiencies addi- tions to tax and penalties with respect to petitioners’ joint federal_income_tax as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure -0- dollar_figure dollar_figure dollar_figure because the parties have resolved all other issues by stipula- tion the only issue for the court to decide is the amount of the penalty under sec_6662 for determining that amount requires us to first determine the under- payment of tax required to be shown on petitioners’ tax_return see sec_6662 imposing penalty on speci- fied portions of an underpayment_of_tax required to be shown on a return sec_6664 defining underpayment this in turn requires that we determine the amount shown as the tax on petitioners’ return see sec_6664 respondent argues that the amount shown as tax on the return is reduced by the refundable credits claimed on the return under this approach the amount shown as tax on the return is -dollar_figure petitioners argue that the amount shown as tax on the return is calculated without regard to refundable credits under this approach the amount shown as tax on the return would be dollar_figure the cardozo tax clinic argues in its amicus brief and petitioners argue in the alter- native that the amount shown as tax on the return is reduced by the refundable credits but not below zero under this approach the amount shown as tax on the return would be zero this last result is correct because it is the only approach supported by principles of statutory construction background petitioners rand and klugman who were a married couple during timely filed a joint federal_income_tax unless otherwise noted all references to sections are to the internal_revenue_code_of_1986 as in effect for the tax_year all rule ref- erences are to the tax_court rules_of_practice and procedure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports return on form_1040 u s individual_income_tax_return on line of their form_1040 they reported wages salaries tips etc of dollar_figure they attached to the form_1040 a form_4852 substitute for form_w-2 that rand signed and that stated that he had earned dollar_figure in wages tips and other compensation petitioners reported business income of dollar_figure from rand’s work as a tutor lastly they deducted dollar_figure for one-half of the self-employment_tax liability imposed by sec_1401 in total petitioners reported that their adjusted_gross_income was dollar_figure this income was reduced to zero by various deductions petitioners claimed a standard_deduction of dollar_figure and a deduction of dollar_figure resulting from four personal exemp- tions the result on line where taxable_income is reported was zero which in turn resulted in a tax_liability on line also of zero the form_1040 has several lines that set forth amounts of tax starting with a tax of zero on line peti- tioners reported dollar_figure of self-employment_tax on line this resulted in a total_tax on line of dollar_figure credits and refund the total_tax of dollar_figure was reduced below zero by refund- able tax_credits petitioners claimed an earned_income_credit of dollar_figure an additional_child_tax_credit of dollar_figure and a recovery rebate credit of dollar_figure they reported that they had two qualifying children for the purpose of calculating the earned_income_credit and the additional_child_tax_credit and they further reported that each child lived with them in the united_states during all months of to determine qualification both the earned_income_tax_credit and the additional_child_tax_credit take into account the amount of earned_income and petitioners reported earned_income of dollar_figure on schedule child_tax_credit this amount represents dollar_figure of wages and dollar_figure of self-employment earnings reduced by dollar_figure for one-half of self-employment taxes after taking into account the refund- able credits petitioners claimed an overpayment of dollar_figure on the complete name of form_4852 is substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annu- ities retirement or profit-sharing_plans iras insurance contracts etc verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner line of their return and on line they requested that the full amount be refunded to them on date the internal_revenue_service irs refunded the dollar_figure agreed adjustments the irs sent a notice_of_deficiency to petitioners on date the notice sets forth adjustments to tax and penalties for tax years and but only the penalty for remains at issue the parties have resolved all issues for and by stipulation for the notice_of_deficiency contains several adjust- ments nearly all of which the parties have resolved by stipu- lation as is relevant to the dispute before us the notice_of_deficiency determined that petitioners were not entitled to the earned_income_tax_credit or the child_tax_credit peti- tioners agreed also the notice_of_deficiency determined that an accuracy-related_penalty under sec_6662 applies the parties agree that a penalty applies if the court determines that there is ‘an underpayment_of_tax required to be shown on the return’ within the meaning of sec_6662 in addition to the adjustments set forth in the notice_of_deficiency respondent filed an amendment to his answer in which he asserted that petitioners were not entitled to the even after the parties’ stipulations one issue remains unresolved in addition to the penalty issue addressed in this opinion by stipulation the parties agree that petitioners did not have sufficient earned_income to qualify for the additional_child_tax_credit or the recovery rebate credit the earned_income thresholds for claiming the additional_child_tax_credit and the recovery rebate credit are dollar_figure and dollar_figure respectively see sec_24 additional_child_tax_credit sec_6428 recovery re- bate credit respondent assumes that this stipulation eliminated the in- come reported on line apparently predicated on the incorrect notion that all items reported on line are earned_income petitioners make no such assumption they assume that the dollar_figure remains on line we need not resolve the parties’ confusion regarding their own stipula- tion it is possible to have line income that is not earned_income such as scholarship income that is not reported on a form_w-2 see irs publ pincite the two possible interpretations of their stipulation are petitioners had dollar_figure of line unearned_income or they had no line income under either scenario petitioners’ taxable_income is zero because their income would be fully offset by the standard_deduction cou- pled with dependency_exemptions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports recovery rebate credit along with a corresponding increase in the penalty under sec_6662 petitioners agreed to this adjustment thus after concessions the sole issue remaining to be decided is whether there is an underpayment upon which an accuracy-related_penalty can be computed positions of the parties the parties submitted the case without trial pursuant to rule petitioners have conceded that they are liable for the accuracy-related_penalty for if there is an under- payment of tax required to be shown on a return as that phrase is used in sec_6662 it follows from the conces- sion that petitioners have waived any defense based on reasonable_cause see sec_6664 for the purposes of part ii of subchapter_a of chapter of the code which includes sec_6662 the term underpayment is defined by sec_6664 it consists of four components the tax imposed the amount shown as the tax by the taxpayer on his return amounts not so shown previously assessed or collected without assessment and the amount of rebates made in their briefs the parties agree that the first component is dollar_figure the third component is zero and the fourth component is zero their dispute is about the second component the amount shown as the tax by the taxpayer on the return the irs contends that the statutory phrase the amount shown as the tax is ambiguous as to whether the amount includes the three refundable credits petitioners claimed on their return the irs contends that the court should consult the definition of this phrase in sec_1_6664-2 income_tax regs and that this regulation should be inter- preted to require that petitioners’ claims for the three credits be included in the computation of the amount shown as tax on their return the irs contends that its interpretation of the regulation should be afforded deference under the prin- ciple that an agency’s interpretation of its own ambiguous verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner regulation must be afforded deference see 519_us_452 petitioners contend that the code unambiguously excludes any credits claimed on a return from the computation of the amount of tax_shown_on_the_return according to petitioners the provisions in the code allowing tax_credits clearly distin- guish between credits and the taxes against which credits are applied for example sec_24 provides a credit against the tax imposed by this chapter to petitioners this means that the additional_child_tax_credit they claimed is not part of the tax shown on their return petitioners also observe that in defining the amount of tax_shown_on_the_return for calculating a deficiency sec_6211 provides that the difference between the refundable_credit sec_4 claimed on the return and the amount shown as tax on the return as determined without regard to refundable credits is taken into account as a negative_amount of tax because congress did not enact a similar provision for the calculation of an underpayment petitioners contend that congress must have intended that refundable credits be excluded from the tax_shown_on_the_return in underpayment calculations petitioners make the following alternative argument even if the refundable credits at issue were to be included in the calculation of the amount of tax shown by petitioners on their return there is no statutory or regulatory basis for reducing the amount of tax below zero thus any under- payment would be limited to the amount of the credit against petitioners’ reported self-employment_tax this position was also presented by the cardozo tax clinic the cardozo tax clinic filed an amicus brief contending that the three types of credits petitioners claimed are part of the amount shown as tax on the return when calculating an underpayment however the clinic contends that the tax shown on a return cannot be negative when calculating an sec_6402 provides that the secretary may credit the amount of an overpayment against the tax_liability of the person making the over- payment and must refund any balance to the person sec_6401 pro- vides that if the amount of specified_credits including the three credits pe- titioners claimed on their return exceed the tax imposed by subtitle a as reduced by other nonrefundable_credits the amount of such excess is considered an overpayment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports underpayment because congress purposefully declined to incorporate a provision like sec_6211 in the definition of an underpayment thus the clinic disagrees with peti- tioners’ primary argument that credits are excluded from the calculation of the tax_shown_on_the_return but it agrees with petitioners’ alternative argument discussion the issue to be resolved is the amount of tax_shown_on_the_return within the meaning of sec_6664 for a income_tax return that reported dollar_figure of income_tax under sec_1 dollar_figure of self-employment_tax under sec_1401 dollar_figure of additional_child_tax_credit dollar_figure of earned_income_credit and dollar_figure of recovery rebate credit resulting in dollar_figure of overpayment claimed as a refund the positions taken are a -dollar_figure as the irs argues b dollar_figure as petitioners argue or c dollar_figure as the clinic argues and as petitioners argue in the alternative we hold that the amount is zero the result of this conclusion is that for penalty computation purposes petitioners have an under- payment of dollar_figure operative provisions sec_6662 provides the rules for the application of an accuracy-related_penalty including a penalty that is predi- cated on negligence or a substantial_understatement_of_income_tax subsection a provides sec_6662 imposition of penalty -if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies in turn underpayment is defined by sec_6664 which provides in relevant part sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner a the amount shown as the tax by the taxpayer on his return b amounts not so shown previously assessed or collected with- plus out assessment over the amount of rebates made this part of the code includes sec_6662 through feller v commissioner inapposite in this case we are not called upon to address whether the statute is clear on its face as to whether the amount shown as the tax by the taxpayer on his return takes into account the earned_income_tax_credit the additional_child_tax_credit or the recovery rebate credit in 135_tc_497 we previously held that sec_6664 is silent and ambiguous with respect to the issue before us ie congress has not directly addressed the meaning of the term ‘underpayment’ when a taxpayer has overstated with- holding credits but in feller the court addressed the validity of a regulation that interpreted sec_6664 in feller the court addressed the question of how over- stated withholding credits under sec_31 fit within the definition of an underpayment under sec_6664 as is pertinent here the court found the definition of an under- payment to be ambiguous at least insofar as overstated withholding credits are concerned this determination of ambiguity was necessary to the court’s analysis because the secretary specifically addressing the treatment of withholding credits one such regulation sec_1_6664-2 income_tax regs provides promulgated regulations had c amount shown as the tax by the taxpayer on his return- defined -for purposes of paragraph a of this section the amount shown as the tax by the taxpayer on his return is the tax_liability shown by the taxpayer on his return determined without regard to the items listed in paragraphs b and of this section except that it is reduced by the excess of- i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and for- eign corporations as payments of estimated_tax or as any other pay- ments made by the taxpayer with respect to a taxable_year before filing the return for such taxable_year over ii the amounts actually withheld actually paid as estimated_tax or actually paid with respect to a taxable_year before the return is filed for such taxable_year verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports see sec_1_6664-2 and income_tax regs see also sec_1_6664-2 example income_tax regs the phrase items listed in paragraphs b and of this section refers to amounts paid_by or on behalf of the tax- payer such as estimated_taxes and withholding when testing the validity of a regulation we generally look to the two-part test established under 467_us_837 the first prong of that test is whether congress has directly spoken to the precise question at issue id pincite if con- gress has not spoken to the precise question at issue then the court must determine whether the regulation is based on a permissible construction of the statute id pincite thus when testing the validity of sec_1_6664-2 income_tax regs in feller the court was first required to determine whether sec_6664 has spoken to the precise question at issue that question as noted by the opinion of the court in feller was the meaning of the term ‘under- payment’ when a taxpayer has overstated withholding credits feller v commissioner t c pincite in this case we are not addressing withholding credits in contrast to withholding credits the regulations under sec_6664 fail to address either of the two questions that are relevant to the current dispute first they fail to address whether the earned_income_credit additional_child_tax_credit and recovery rebate credit are taken into account when cal- culating the amount shown as the tax on the return one could interpret this regulation as taking into account these credits only by relying on the canon expressio unius est exclusio alterius discussed below-ie by specifically addressing withheld taxes and payments one could infer that the secretary intended that no adjustment be made for refundable tax_credits even then however the regulations fail to address the second question whether there can be a negative tax because the secretary has not promulgated a regulation addressing how the refundable credits at issue here should be taken into account we need not address whether the statute leaves room for agency interpretation it follows that we are also not resolving the question of whether the sec- retary may promulgate a regulation that is inconsistent with verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner this opinion and the mere fact that we devote these pages to interpreting the statute does not by implication mean that the statute is ambiguous whether a statute is ambig- uous is determined not only from the language of the statute being considered but also from the language and design of the statute as a whole see eg 486_us_281 thus in looking beyond the language of sec_6664 as part of our analysis we are not answering the question of whether the statute is ambiguous we are simply interpreting the statute and to do so we turn to principles of statutory construction reading sec_6664 a a in the light of section returning to the definition of an underpayment we note that the code provides the following sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected with- out assessment over the amount of rebates made a series of canons of statutory construction lead to the conclusion that refundable credits must be taken into account when determining the amount shown as the tax by the taxpayer but that those credits cannot reduce that amount below zero where the same words or phrase appear within a text they are presumed to have the same meaning 286_us_427 undoubtedly there is a natural presumption that identical words used in different parts of the same act are intended to have the same meaning see also 133_tc_278 the phrase the amount if the secretary should promulgate such a regulation we may be called upon to revisit that question but judicial restraint dictates that we not re- solve that question now 64_tc_589 c ourts will not gratuitously decide complex issues that cannot affect the disposition of the case before them verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports shown as the tax by the taxpayer appears three times in the code two of those passages are related the definition of a deficiency under sec_6211 and the definition of an under- payment under sec_6664 although not explicitly linked today the definition of a deficiency under sec_6211 and the definition of an under- payment under sec_6664 are linked by history as summarized in feller v commissioner t c pincite in several penalty provisions were consolidated into sec_6662 through omnibus budget reconciliation act of pub_l_no sec a stat pincite the term underpayment which had been defined in sec_6653 before the amendments was defined in sec_6664 after the amendments before amendment underpayment was defined with an explicit cross-reference to the definition of a deficiency specifically sec_6653 pro- vided sec_6653 definition of underpayment -for purposes of this section the term underpayment means- income estate gift and certain excise_taxes -in the case of a tax to which sec_6211 relating to income estate gift and cer- tain excise_taxes is applicable a deficiency as defined in that section thus at one time the terms underpayment and defi- ciency were coextensive although they are linked by history the fact remains that in congress uncoupled these terms and although iden- tical words are presumed to have the same meaning the presumption ‘is not rigid’ 532_us_200 quoting atl cleaners dyers u s pincite but here congress expressly indicated that uncoupling these terms was not intended their definitional nexus despite detaching the definition of an underpayment from the defini- tion of a deficiency congress informed us that the bill pro- vides a standard definition of underpayment for all of the accuracy-related_penalties this standard definition is intended to simplify and coordinate the definitions in present to remove the third passage is sec_1314 amongst the mitigation provisions of sec_1311 through and in that instance this phrase appears only in connection with a cross-reference to sec_6211 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner law it is not intended to be substantively different from present law h_r rept no pincite u s c c a n but see h_r conf rept no pincite u s c c a n given that sec_6211 and sec_6664 use the same phrase and that the two provisions are contextually and historically related we turn to sec_6211 to assist us in inter- preting the provision before us credits reduce tax shown on return before we reach the question of whether the three tax_credits at issue can reduce the amount shown as tax below zero we must first decide whether these credits reduce the amount shown as tax to any extent although sec_6664 is silent on this point sec_6211 is instructive sec_6211 expressly excludes certain credits from the amount shown on the return as the tax by the taxpayer which is in turn used to calculate the amount of a deficiency specifically sec_6211 provides sec_6211 rules for application of subsection a -for pur- poses of this section- the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payments on account of estimated_tax without regard to the credit under sec_31 without regard to the credit under sec_33 and without regard to any credits resulting from the collection of amounts assessed under sec_6851 or sec_6852 relating to termination assessments because the code specifies that certain credits should be disregarded when determining the tax_shown_on_the_return we can infer that other credits should not be disregarded under the canon expressio unius est exclusio alterius if a statute provides specific exceptions to a general_rule we may infer that congress intended to exclude any further excep- tions 507_us_163 see also 68_tc_413 aff ’d sub nom 589_f2d_123 3d cir this is not a rigid rule and will not apply if the result is this section was also present in substantially the same form before the amendments that removed the express cross-reference from the defi- nition of an underpayment to the definition of a deficiency verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports contrary to all other textual and contextual evidence of congressional intent 501_us_129 see also 311_us_83 in this instance we see no evidence of a contrary congressional intent whether we review the context sur- rounding the definition of an underpayment under sec_6664 or the definition of a deficiency under sec_6211 the statute is silent as to the treatment of the refundable tax_credits at issue here in the absence of anything showing a contrary congressional intent the canon expressio unius est exclusio alterius applies because congress expressly chose to disregard certain credits when determining the amount shown as the tax by the taxpayer on his return when calcu- lating a deficiency it follows that other credits should be taken into account to reduce the amount so shown because the phrase the amount shown as the tax by the taxpayer appears in both sections and we likewise con- clude that the amount shown as the tax by the taxpayer on his return when calculating an underpayment should be reduced by refundable credits although not specifically addressed in our prior opinions this holding is consistent with many previous opinions of this court including feller where the claiming of a credit to which a taxpayer was not entitled resulted in the imposition of a penalty most credits are identified in the code as a credit against the tax imposed petitioners attach special meaning to the phrase credit against the tax and infer from see sec_21 expenses for household and dependent care services nec- essary for gainful employment sec_22 credit for the elderly and the per- manently and totally disabled sec_23 adoption_expenses sec_24 child_tax_credit sec_25 interest on certain home mortgages sec_25a hope_and_lifetime_learning_credits sec_25b elective_deferrals and ira con- tributions by certain individuals sec_25c nonbusiness energy_property sec_25d residential energy efficient property sec_27 taxes of foreign countries and possessions of the united_states possession_tax_credit sec_30 credit for qualified electric vehicles sec_30a puerto rico economic ac- tivity credit sec_30b alternative_motor_vehicle_credit sec_30c alter- native fuel vehicle refueling property credit sec_38 general_business_credit sec_53 credit for prior year minimum_tax liability sec_54 credit to holders of clean renewable energy bonds in using that same phrase the general_business_credit under sec_38 brings along with it more than other credits that must also be considered a credit against the tax see sec_38 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner those words that a credit against the tax is a payment and not part of the tax itself whether a particular tax_credit is a refundable_credit or not the code uses this same phrase credit against the tax compare sec_32 earned_income_credit applied as a credit against the tax imposed with sec_38 general_business_credit applied as a credit against the tax imposed and we have imposed penalties on disallowed credits against the tax under many provisions in doing so we necessarily reduced the amount shown as tax by the reported credit against the tax nothing in the code suggested that such credits should have been removed from the computation and nothing in the code suggests that we should do so now no negative tax having concluded that credits can reduce the amount shown as tax on the return we must next address the clinic’s argument that the earned_income_credit additional_child_tax_credit and recovery rebate credit cannot reduce the amount shown as the tax on the return below zero we again turn to canons of statutory construction sec_6664 is silent on the issue of whether the amount shown as the tax on the return can be negative but as noted previously where the same phrase appears multiple times in the same statutory scheme we can look to those other appearances to help discern the meaning conven- iently sec_6211 directly addresses the question of a nega- tive tax sec_6211 provides sec_6211 rules for application of subsection a -for pur- poses of this section- for purposes of subsection a - see eg 139_tc_1 imposing a penalty on disallowed child_care_credit under sec_21 and child tax cred- it under sec_24 langley v commissioner tcmemo_2013_22 hope_and_lifetime_learning_credits under sec_25a ellis-babino v commis- sioner tcmemo_2012_127 general_business_credit under sec_38 in- cluding the increasing research activities credit under sec_41 a j concrete pumping inc v commissioner tcmemo_2001_42 general_business_credit under sec_38 including the investment_tax_credit under sec_46 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports a any excess of the sum of the credits allowable under sec_24 sec_32 sec_34 sec_35 sec_36 sec_53 and sec_6428 over the tax imposed by sub- title a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax more simply stated any excess of the refundable credits claimed as compared to the amount to which the taxpayer was entitled is treated as a negative tax we can infer from this provision that the specified refund- able credits would not be considered a negative tax but for this provision in this instance the surplusage canon leads us to conclude that excess_credits are not otherwise a nega- tive tax under the surplusage canon we are to give effect to every provision congress has enacted 348_us_528 ‘the cardinal prin- ciple of statutory construction is to save and not to destroy ’ labor board v jones laughlin steel corp 301_us_1 it is our duty ‘to give effect if possible to every clause and word of a statute ’ inhabitants of 107_us_147 rather than to emas- culate an entire section see also 135_tc_114 w e decline to read words out of the statute rather we attempt to give meaning to every word that congress enacted if as respondent suggests these credits are considered a negative tax then sec_6211 would be mere surplusage it would be wholly unnecessary to give sec_6211 any meaning we must assume that in determining the amount shown as the tax the specified_credits would not be considered a negative tax but for that provision we then use this conclusion to inform our views on the use of the word underpayment in sec_6664 based on the negative tax provision of sec_6211 we conclude that these credits do not yield a negative tax for purposes of defining an underpayment under sec_6664 we return to our premise that because sec_6664 uses the same phrase the amount shown as the tax by the taxpayer as sec_6211 we should inter- pret it consistently with sec_6211 and we have concluded that but for sec_6211 the specified refundable verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner credits would not yield a negative tax for the amount shown as the tax by the taxpayer thus we must likewise conclude that these refundable credits would not yield a negative tax for the amount shown as the tax under sec_6664 unless there is a counterpart to sec_6211 in turning to sec_6664 we find no counterpart to sec_6211 accordingly excess earned_income credits additional child tax_credits and recovery rebate credits do not result in a negative tax for the amount shown as the tax by the tax- payer on his return we note that our conclusion breaks the historical link between the definitions of a deficiency and an underpayment however it was congress that made that break as we pre- viously noted the definition of an underpayment was linked to the definition of a deficiency until in congress amended sec_6211 to specifically provide that cer- tain refundable credits could be taken into account as nega- tive amounts of tax technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_1015 sec_102 stat pincite because this occurred when the definition of an underpayment was linked to the definition of a deficiency it meant that those credits would be considered a negative tax for the definition of an underpayment as well we previously noted that congress expressed the view that uncoupling the link between sec_6664 and sec_6211 was not intended to substantively alter the definition of an under- payment h_r rept no supra pincite u s c c a n pincite but as was noted in feller the legisla- tive history states that the new definition was intended to ‘simplify and coordinate’ diverse ‘underpayment’ definitions under former law and in fact the new ‘underpayment’ defini- of the credits at issue here only the earned_income_credit was in- cluded in sec_6211 in in congress added the additional_child_tax_credit to the code and in it incorporated the credit in the negative tax provision of sec_6211 consolidated appropriations act pub_l_no sec_1 stat pincite amending sec_6211 taxpayer_relief_act_of_1997 pub_l_no sec_101 sec_111 stat pincite adding sec_24 in congress added the rebate recovery credit to the code and incorporated the credit in the negative tax provision of sec_6211 economic stimulus act of pub_l_no sec_101 sec_122 stat pincite amending sec_6211 id sec_101 sec_122 stat pincite amending sec_6428 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports tion in sec_6664 differs in various ways from the old ‘underpayment’ definitions which it replaced feller v commissioner t c pincite thornton j concur- ring quoting h_r rept no supra pincite u s c c a n pincite one of those differences is that con- gress did not include a counterpart to sec_6211 in sec_6664 if this is not what congress intended it is not for the court to reform the statute 43_tc_429 we were not given the responsibility of writing statutes but we do have the respon- sibility of interpreting them as we find them moreover congress has made it clear in analogous cir- cumstances when it intended refundable credits to be taken into account we have already shown how congress addressed a negative tax in sec_6211 likewise in the preparer penalty of sec_6694 congress made it clear that refunded amounts like the refundable credits at issue here should be taken into account for purposes of determining an underpayment sec_6694 imposes a penalty on a tax_return_preparer who prepares a return with an unreasonable position as that term is defined in sec_6694 for the penalty to apply there must be an understatement_of_liability sec_6694 congress however made it clear that an understatement_of_liability includes a situations where a return has overstated credits that yield a refund specifically sec_6694 provides in relevant part sec_6694 understatement_of_liability defined -for purposes of this section the term understatement_of_liability means any under- statement of the net amount payable with respect to any_tax imposed by this title or any overstatement of the net amount creditable or refundable with respect to any such tax by including the phrase or any overstatement of the net amount creditable or refundable congress explicitly defined understatement for preparer penalty purposes to include refundable credits congress could have similarly taken such credits into account under the definition of an underpayment under sec_6664 but it did not verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner rule_of lenity beyond the previously discussed canons of statutory construction on which we rely our opinion is further sup- ported by another canon the rule_of lenity the rule_of lenity is an ancient maxim that is perhaps not much less old than construction itself it is founded on the tenderness of the law for the rights of individuals and on the plain principle that the power of punishment is vested in the legislative not in the judicial department it is the legislature not the court which is to define a crime and ordain its punishment 18_us_76 thus under the rule_of lenity statutes that impose a penalty are to be construed in favor of the more lenient punishment black’s law dictionary 9th ed and although often considered in the criminal context the rule_of lenity has been applied in the civil context and specifically with regard to civil_tax_penalties in 361_us_87 the irs sought to impose two penalties on a taxpayer as a result of the taxpayer’s failure_to_file a declaration of estimated income_tax one penalty was for a failure_to_file the declara- tion the other however was for a substantial underesti- mate of estimated_tax the latter penalty came about because by regulation the failure_to_file a declaration of esti- mated tax was deemed to be an estimate of zero in rejecting the latter penalty the supreme court stated we are here concerned with a taxing act which imposes a penalty the law is settled that ‘penal statutes are to be construed strictly ’ and that one ‘is not to be subjected to a penalty unless the words of the statute plainly impose it’ id pincite fn ref omitted quoting fcc v am broadcasting co 347_us_284 and 197_us_356 here the words of the relevant statutes do not plainly impose a penalty on refunds resulting from overstated earned_income credits additional child tax_credits or recovery rebate credits because the penalty is not plainly imposed on the refundable portion of the credits the rule_of lenity further confirms what we have already concluded that sec_6662 does not impose a penalty on the refundable verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports portion of erroneously claimed earned_income credits addi- tional child tax_credits and recovery rebate credits additional issues raised by respondent we have concluded that the earned_income_credit addi- tional child_tax_credit and recovery rebate credit can be taken into account to reduce the amount shown as tax on the return but not below zero we turn to two additional points raised by respondent auer deference respondent urges us to apply auer deference to his interpretation on brief of the phrase the amount shown as the tax by the taxpayer on his return see 519_us_452 when applying auer deference a court defers to an agency’s interpretation of its own ambiguous regulation even where that interpretation appears on brief chase bank usa n a v mccoy u s ll ll 131_sct_871 judicial deference need not give way to judicial abdication the regulations are silent on the issue before us and respondent’s position on brief is at least arguably incon- sistent with the statute although we do not in this instance defer to respondent’s interpretation on brief we note that our interpretation of the statute is not inconsistent with the regulation to the extent the regulation implies that refundable credits should be taken into account in determining the amount shown as the tax we have done so but consistent with the statutory scheme we have done so only to the extent that it does not give rise to a negative tax on this the regulation is silent gap in the penalty regime respondent also asserts that if his position is not adopted there would be a gap in the penalty regime respondent’s point is not well taken for at least three reasons first to the extent respondent’s claim is that a claim of excess refundable credits could not be penalized under our holding respondent is mistaken to the extent the credits reduce the amount of tax_shown_on_the_return the disallow- ance of those credits will result in an increased under- payment upon which a sec_6662 accuracy-related_penalty could be imposed more simply stated the portion of a dis- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner allowed credit that reduced a tax_liability may be subject_to an accuracy-related_penalty second to the extent an improperly claimed credit resulted in a refund it may be subject_to a penalty under sec_6676 in congress added sec_6676 which imposes a penalty on an erroneous claim_for_refund small busi- ness and work opportunity tax act of pub_l_no sec a stat pincite an erroneous claim_for_refund is any claim_for_refund of an excessive_amount which is defined as the amount by which the amount of the claim_for_refund_or_credit for any taxable_year exceeds the amount of such claim allowable sec_6676 such a pen- alty might have applied here if respondent had asserted it thus there is no gap in the penalty regime to the extent an erroneously claimed credit reduces a tax_liability it may be subject_to an accuracy-related_penalty under sec_6662 to the extent that credit generates a refund it may be sub- ject to a penalty under sec_6676 and third respondent is incorrect that there would be a gap in the penalty regime insofar as an erroneously claimed earned_income_tax_credit is concerned in congress carved out a separate sanction for taxpayers who improperly claim the earned_income_tax_credit see sec_32 added by the taxpayer_relief_act_of_1997 pub_l_no sec stat pincite specifically sec_32 provides that a false claim to the earned_income_credit in one tax_year results in the denial of the earned_income_credit in the next two tax years if there was a final_determination that the taxpayer’s claim of credit was due to reckless or inten- tional disregard of rules and regulations and it appears that congress intended that the two-year bar be in lieu of any other monetary sanctions for example the penalty under sec_6676 for an erroneous claim_for_refund specifi- cally excludes a claim_for_refund relating to an erroneous earned_income_credit conclusion in the case of an underpayment due to negligence or a substantial_understatement_of_income_tax among other the period of disallowance is years if the claim of credit is due to fraud verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports things sec_6662 imposes an accuracy-related_penalty on the underpayment sec_6664 defines the term under- payment in part by reference to the amount shown as the tax by the taxpayer on his return the earned_income_credit additional_child_tax_credit and recovery rebate credit all reduce the amount shown as the tax by the taxpayer on his return but not below zero to reflect the foregoing and concessions decision will be entered under rule reviewed by the court thornton vasquez gale wherry kroupa holmes paris kerrigan and lauber jj agree with this opinion of the court foley j did not participate in the consideration of this opinion gustafson j dissenting the commissioner argues that petitioners are liable under sec_6662 for an accuracy- related penalty of about dollar_figure because of an under- payment of their tax colloquially one could certainly say that petitioners underpaid their income_tax by claiming refundable credits to which they were not entitled however as the majority opinion explains in a case like this one an underpayment is defined in sec_6664 and it exists only where the tax imposed exceeds the tax shown ie the amount shown as the tax by the taxpayer on his return the majority opinion corrects one significant fallacy in the commissioner’s reckoning ie the commis- sioner’s erroneous assumption that there can be a negative_amount of tax for purposes of computing the underpayment to be penalized but the majority still holds petitioners liable for a lesser penalty about dollar_figure that though modest in amount contradicts an important principle the irs has no authority to impose and the courts have no authority to sus- tain a penalty that congress did not enact in 135_tc_497 gustafson j dissenting i made a similar critique of this court’s opinion imposing the fraud_penalty of sec_6663 but in one respect the majority’s error in this case is more extreme the outcome in feller was supported by a regu- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner i introduction for petitioners filed a form_1040 u s individual_income_tax_return on which they reported income and tax but also claimed refundable credits to which they were not entitled as a result petitioners incorrectly reported no bal- ance due but rather claimed an overpayment and a refund to which they were not entitled in particular form_1040 for required petitioners to report tax on line alternative_minimum_tax on line and the total of those on line the form called for var- ious non-refundable credit amounts not at issue here on lines self-employment_tax on line and total_tax on line as their total_tax petitioners reported dollar_figure i submit that this dollar_figure amount is the amount shown as the tax by the taxpayer on his return for purposes of sec_6664 thereafter in the section of form_1040 entitled pay- ments petitioners claimed an earned_income_credit line 64a an additional_child_tax_credit line and a recovery rebate credit line to which they were not actually entitled they reported total payments of dollar_figure consisting solely of those excessive claimed credits and therefore reported an amount you overpaid of dollar_figure on line and they requested on line that it all be refunded to you the irs determined against petitioners an accuracy- related penalty pursuant to sec_6662 that penalty depends on among other things the amount shown as the tax by the taxpayer on his return rather than using the total_tax of dollar_figure that petitioners reported on line of their return as the tax shown the irs used negative dollar_figure ie the erroneous overpayment petitioners claimed on line and the majority uses zero an amount calculated by lation ie c f_r sec_1_6664-2 income_tax regs which the majority held valid over my dissent but in this case there is no equiva- lent regulation to define tax shown in such a way as to support the impo- sition of the penalty this absence of a regulation makes all the more ap- propriate the invocation of the rule_of lenity discussed below to construe the penalty statute narrowly cf 515_us_687 ndollar_figure we have applied the rule_of lenity where no regulation was present verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports subtracting the excess_credits from the tax reported but not going below zero neither of these approaches is warranted by the statute ii the governing law under our constitution it is congress that enacts laws see u s const art i sec cl the first enumerated power given to congress and not to the executive or the courts is the power to lay and collect taxes duties imposts and excises id sec cl as the supreme court observed in 531_us_457 article i sec_1 of the constitution vests a ll legislative powers herein granted in a congress of the united_states this text permits no delegation of those powers only the legislature can legislate only congress can enact tax laws sec_6664 defines the underpayment to which the accuracy-related_penalty of sec_6662 applies sec_6664 provides as follows sec_6664 underpayment -for purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of- the sum of- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected with- out assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the article i section clause of the constitution includes an additional democratic provision particular to tax law all bills for raising revenue shall originate in the house of representatives -ie the house that in james madison’s words speak s the known and determined sense of a majority of the people see the federalist no james madison the two houses have equal authority on all legislative subjects except the originating of money bills which authority is conferred on the house of representatives composed of the greater number of members and speaking the known and determined sense of a majority of the peo- ple article i section clause of the constitution originally prohibited direct taxes and when the constitution was amended to curtail that pro- hibition the sixteenth_amendment provided echoing article i section that t he congress shall have power to lay and collect taxes on incomes verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner ground that the tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made in simplified terms the underpayment is the excess of one’s actual liability over his reported liability-ie tax imposed minus tax shown equals underpayment by statute congress has authorized the secretary_of_the_treasury to prescribe regulations for the enforcement of the internal_revenue_code see sec_7805 and where such authorized regulations interpret a statute the courts defer to that interpretation see 467_us_837 notably in 135_tc_497 a majority of this court deferred to such a regulation-ie c f_r sec_1_6664-2 income_tax regs -to define tax shown and thereby to define underpayment in a manner not sug- gested in the statute however the regulations that define an underpayment include no provision to the effect that excess refundable credits somehow reduce tax shown there is no other law governing the issue in this case- unless we invent it iii discussion without doubt congress could impose a penalty for claiming refundable credits to which one is not entitled the question we face is whether in fact congress did so in sec_6662 when it imposed the accuracy-related_penalty on underpayments defined in sec_6664 as tax imposed minus amount shown or whether instead the irs and the majority go beyond the statute in determining a pen- alty liability for improperly claimed refundable credits see note above an analogous regulation defines tax shown for pur- poses of avoiding the penalty for failure to pay estimated_tax one can pay percent of the tax_shown_on_the_return of the individual for the pre- ceding taxable_year sec_6654 emphasis added the statute is silent about credits but the regulations make it appear that tax shown means tax minus refundable credits but not withholding credits or pay- ments of estimated_tax see c f_r sec_1_6654-2 b iii b i but again there is no such regulation pertinent to the accuracy- related penalty of sec_6662 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports a the commissioner’s position and the majority opinion are at odds with the plain meaning of the amount shown as the tax by the taxpayer on his return the term at issue is the amount shown as the tax by the taxpayer on his return sec_6664 under sec_6664 this amount is subtracted from tax imposed ie the actual tax_liability to yield the under- payment the plain meaning of this term could hardly be clearer in the first place the amount in sec_6664 is an amount shown it is therefore an amount that is visible the plain language steers us away from an amount that would need to be determined by investigation or correction and points us simply to what is shown -in this case the dollar_figure amount shown by petitioners as total_tax on line however both the commissioner and the majority opinion substitute for this amount shown a lesser amount com- puted by subtracting excess_credits neither of the resulting numbers ie neither the commissioner’s proposed negative dollar_figure nor the majority’s zero amount is shown anywhere on petitioners’ return as an amount of tax so the commissioner and the majority look to an amount that is not shown as tax and thereby ignore the plain language of the statute that describes an amount shown second the amount in sec_6664 is tax of course the code also has provisions about other kinds of amounts-eg of income deductions costs basis exclusions credits payments penalties and so on-but sec_6664 refers to an amount of tax a term not at all interchangeable with those other kinds of amounts but both the commissioner and the majority compute an amount that consists of tax reduced by excess refundable credits how- ever the plain meaning of the statutory language restricts us to tax that is shown on the return and the statutory lan- guage gives no warrant for injecting excess_credits into the equation third sec_6664 looks to an amount shown by the taxpayer of course the code authorizes the irs to make its own determinations of amounts relevant to tax_liabilities but plainly sec_6664 describes an amount shown by the taxpayer the commissioner and the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner majority correct the amount shown by the taxpayer s on their return dollar_figure and replace it with other numbers that they determine their methods thus wander from the plain language of sec_6664 which looks to an amount shown by the taxpayer fourth the amount in sec_6664 is an amount shown as tax on his return the commissioner designed form_1040 and designated certain items and not others as tax petitioners were required to use form_1040 and did so by using an amount other than the dollar_figure that petitioners reported as total_tax on the prescribed return the commis- sioner and the majority contradict the plain meaning of the statutory description of an amount of tax on the return b the form_1040 return has never shown as the tax an amount reduced by refundable credits the critical term in sec_6664 is the amount shown as the tax on the return emphasis added sec_6011 authorizes the irs to prescribe returns and requires taxpayers to use them in c f_r sec_1_6012-1 income_tax regs the irs has prescribed form_1040 it is therefore appropriate to accord great weight to the manner in which tax and refundable credits are characterized on form_1040 in fact form_1040 calls for a computation of total_tax without reduction by refundable credits and only then calls for the refundable credits to be reported as payments con- sistent with the code form_1040 was so arranged when refundable credits were first allowed in and when the portion of a refundable_credit that exceeds the tax_liability is an overpayment see sec_37 sec_6401 an overpayment is by definition a part of the amount of the payment sec_6401 emphasis added and the refundable_credit is therefore treated in the code as a payment by contrast nonrefundable_credits are limited to and can never exceed the amount of the tax_liability see sec_26 and thus never reduce the liabil- ity below zero when the first refundable_credit the earned_income_tax_credit ap- peared on the form_1040 for tax was computed on line 16a and was reduced by certain credits before the addition of other taxes line to yield a total line from that were subtracted withholding es- timated payments the eitc line 21c and other_payments to yield on line or line either a balance due irs not a tax or an continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports congress enacted the current penalty regime in and employed the shown on his return definition the form_1040 return most recently in use-ie the form_1040 for 1988-reflected this same arrangement the irs has always constructed the form_1040 return in such a way that total_tax is figured first and then refundable credits are characterized as payments of that tax the irs has never prescribed an individual_income_tax_return on which there was shown as the tax an amount that had already been reduced by refundable credits i do not suggest that irs forms and instructions are gen- erally precedential cf 94_tc_384 the sources of authoritative law in the tax field are the statute and regula- tions and not government publications but here the statu- tory definition of underpayment utterly depends on and incorporates the return by definition petitioners cannot owe the penalty unless they under-reported the amount shown as the tax on their return emphasis added -but the parties and the majority admit that the total_tax of dollar_figure that they did show on their return was amount overpaid that is the form_1040 reflected that credit amounts like these are in the nature of payments not tax the form_1040 for was similar in all material respects to the form_1040 for on the form_1040 for the tax computation section consisting of line sec_32 through included after the computation of taxable_income a line on which one was to enter tax a line for additional taxes and a line that totaled line sec_38 and sec_39 the next section entitled cred- its line sec_41 through consisted not of refundable credits in the nature of payments against the tax_liability but instead credits such as the child_care_credit and the foreign_tax_credit that are taken into account in fig- uring the tax_liability thereafter a section of other taxes line sec_48 through included for example the self-employment_tax and the alter- native minimum_tax and it ended with line which read add line sec_47 through this is your total_tax bold in original only after this total_tax on line did the return include in the section of the return entitled payments an entry at line for earned_income_credit which was one of the items that yielded total payments on line the net amount due after these total payments was not referred to as tax but either as an amount overpaid line or as an amount you owe line this is what in fact appeared on a return at the time congress defined a taxpayer’s underpayment as tax imposed minus tax shown on his return the form_1040 for was similar in all material respects to the form_1040 for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner correct everyone agrees that the tax imposed dollar_figure was the total_tax amount shown on the return given the wording of sec_6664 one cannot ignore petitioners’ actual return in finding an underpayment and imposing the accuracy-related_penalty c the definition of deficiency in sec_6211 does not alter the definition of underpayment in sec_6664 to interpret the underpayment definition in sec_6664 the majority looks to the deficiency definition in sec_6211 which employs similar phrases but the majority thereby draws incorrect inferences in defining a tax_deficiency sec_6211 provides that t he tax imposed and the tax shown shall both be deter- mined without regard to certain credits but does not provide for disregarding the refundable credits at issue here the majority therefore invokes the canon expressio unius est exclusio alterius and infers that as a general_rule tax shown must therefore include all those credits else no exclusion of any would have been necessary and the majority opinion goes on to note that no such exclusions are provided in sec_6664 defining underpayment and therefore underpayment must be determined with regard to these unmentioned credits that is the opinion effectively holds that tax imposed and tax shown must generally mean tax after among other things the refundable credits at issue here for two reasons this argument is untenable first if not only tax shown but also tax imposed by this title emphasis added should generally be understood to refer to tax net of refundable credits then other code sections that refer to tax imposed by this title but that do not explicitly exclude the netting of credits might become very problematic sec_6001 requires that e very person liable for any_tax imposed by this title shall keep such records as the secretary may from time to time pre- scribe and sec_6011 requires that a return be filed by any person made liable for any_tax imposed by this title for taxpayers who are entitled to refundable credits these requirements apply not only if they report a balance due but also if they are entitled to a refund sec_6501 provides verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports for assessment of tax imposed by this title and the irs duly assessed the dollar_figure total_tax that petitioners reported on their return and separately recorded the allowance of the credits claimed sec_6511 sets a deadline for the filing of a claim_for_refund of any_tax imposed by this title it would be nonsense to suggest that this deadline does not apply where the claimed overpayment arises from refundable credits these provisions have always been rightly understood to apply where there is a tax_liability whether or not that liability has been satisfied by refundable credits that is it is a truism that tax imposed does not generally mean amount of tax due after application of refundable credits it is hard to imagine administering the provisions listed above if it were otherwise the inference that an internal revenue statute that addresses tax shown -without mentioning refundable credits must refer to the tax due after such credits is manifestly unwarranted imposed -or tax second the majority states that it see s no evidence of a contrary congressional intent ie intent contrary to its expressio unius construction but it describes no inquiry into the congressional intent that did produce the critical lan- guage in sec_6211 see op ct p in fact the clari- fication in sec_6211 that t he tax imposed and the tax shown shall both be determined without regard to withholding credits is a truism whose presence has a historical explanation after income_tax_withholding was inaugurated in the definition of deficiency had to be changed in order to prevent non-rebate refunds ie refunds of over-withheld tax from inappropriately increasing the amount of a deficiency in congress therefore employed and defined the concept of a rebate refund now in sec_6211 and-important to the current discus- sion-noted that tax imposed and tax shown did not include the relatively new withholding credit see feller v commissioner t c pincite at that time there were no refundable credits congress’ expressio as to withholding credits made no implication whatsoever as to the alterius of refundable credits that would not exist until the silence of sec_6211 about refundable credits which did not then exist should not give rise to an aberrant definition of sec_6664 that verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner assumes that tax imposed and shown somehow includes refundable credits not mentioned in either statute d the rule_of lenity calls for a strict construction of the penalty the majority opinion is correct that the rule_of lenity construed strictly requires that penalty statutes be 361_us_87 see op ct pp the majority aptly invokes this canon to conclude that sec_6662 does not impose a penalty on the refund- able portion of erroneously claimed earned_income credits additional child tax_credits and recovery rebate credits see op ct p but it fails to observe that the same canon counsels against expanding the penalty to make it apply where refundable credits were overstated but tax was not understated applying the rule_of lenity we should construe tax strictly to mean tax rather than construing it loosely to mean tax minus refundable credits we should construe shown as the tax on his return strictly to mean shown as the tax on his return rather than construing it loosely to mean not really shown as the tax on his return iv conclusion the parties and the majority agree that the tax imposed is dollar_figure and there is no dispute that dollar_figure was shown as the total_tax on line of petitioners’ return there is therefore no underpayment as defined in sec_6664 and as a result no penalty can be imposed under sec_6662 halpern and goeke jj agree with this dissent morrison j dissenting on their joint federal tax_return for rand and klugman claimed that they were entitled to three types of refundable credits the earned_income_credit the additional_child_tax_credit and the recovery rebate credit to buttress their claims to these credits rand and klugman falsely reported on their tax_return that they lived in the united_states that their children lived in the united_states verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports that they had earned_income of dollar_figure including dollar_figure in wages supposedly paid to rand by the yeshivas brisk institute in israel rand and klugman reported that their total_tax liability before credits was dollar_figure this amount was attributable to self-employment taxes the refundable credits they claimed total dollar_figure and they sought a refund of dollar_figure dollar_figure - dollar_figure the statements on the return were false rand and klugman were not entitled to the refundable credits they claimed the issue remaining in this case is to determine the amount of their penalty under sec_6662 sec_6662 imposes a penalty on underpayments associated with inaccurate tax returns for returns that are fraudulent a penalty applies under sec_6663 the amount of either penalty is mathematically dependent on the amount of the underpayment the amount of the under- payment is in turn a function of four variables including the amount of tax shown as the tax by the taxpayer on his return sec_6664 this variable is referred to here as the tax shown a disagreement about how to calculate this variable divides our judges in this case the court holds that the tax shown for the purpose of calculating an underpayment cannot be less than zero therefore the court holds that the tax shown on rand and klugman’s return is zero in my view the tax_shown_on_the_return can be less than zero i would hold that the tax shown on rand and klugman’s return is dollar_figure the amount they reported on their return for self-employment_tax minus dollar_figure the refundable credits they claimed which is -dollar_figure whether the tax shown on a return can be negative ie less than zero in calculating an underpayment is not answered by the plain language of the internal_revenue_code sec_1 imposes the federal_income_tax on individ- uals it provides that a tax is imposed on taxable_income the tax imposed by sec_1 is supplemented by a tax imposed by sec_1401 on the self-employment the difference between zero and -dollar_figure affects the amount of the un- derpayment if the tax shown is zero the underpayment is dollar_figure if the tax shown is -dollar_figure the underpayment is dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner income of every individual the code provides for several types of credits against the taxes imposed by sec_1 and sec_1401 among other taxes some of these credits including the additional_child_tax_credit the earned_income_credit and the recovery rebate credit are refundable credits see sec_24 sec_32 sec_6428 refundable credits must be refunded by the internal_revenue_service irs to the tax- payer to the extent they exceed the taxpayer’s pre-refund- able-credit tax_liability see sec_6402 sec_6401 i disagree with the court’s holding for three primary rea- sons first it does not give sufficient weight to congress’s purpose in enacting sec_6662 second it relies too heavily on sec_6211 a section of uncertain relevance to the term in dispute in this case-the term underpayment third the court’s holding creates a gap in the penalty regime that congress could not have intended i address each shortcoming in turn when a law is ambiguous it is appropriate for a court to interpret the law in a manner consistent with congress’s purpose behind the law see 566_f3d_699 7th cir 139_tc_290 sec_6662 and sec_6664 are ambiguous with respect to the meaning of underpayment and specifi- cally whether tax shown can be negative the court’s strained attempt to arrive at the meaning of tax shown demonstrates as much see yarish v commissioner t c pincite finding a statutory phrase ambiguous where it is susceptible of at least two different meanings accordingly it is appropriate to look to the purpose underlying sec_6662 to determine the meaning of underpayment and tax shown the purpose of the sec_6662 penalty is to deter tax- payers from taking questionable tax_return positions that they hope that the irs will not discover 154_f3d_630 6th cir sec_6662 aff ’g in part rev’g in part tcmemo_1996_519 33_f3d_991 8th cir former sec_6661 aff ’g tcmemo_1993_423 909_f2d_784 4th cir former sec_6661 aff ’g tcmemo_1989_535 credits are reported by taxpayers on income_tax returns just as items of gross_income and deductions are reported on income_tax returns verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports see 201_f3d_290 4th cir taxpayers like rand and klugman who make false claims of credits on their tax returns hope that the irs will not discover that they are not entitled to the credits in the case of refundable credits the claimants hope that the irs will write them a refund check as the irs did for rand and klugman false claims of credits on returns are as difficult for the irs to detect as falsely reported items of gross_income or deductions treating a false claim of credits as part of the tax_shown_on_the_return and treating a false claim to refundable credits as potentially a report of negative tax are consistent with the purpose of sec_6662 adopting this interpretation would result in imposing a penalty on rand and klugman of dollar_figure this is not an onerous penalty for filing the false return considering the false return was designed to generate an undeserved tax ben- efit of dollar_figure by contrast the court holds that the appro- priate amount of the penalty is of dollar_figure or dollar_figure that is only about less than one two-hundredth of the tax_benefit sought the second reason i contest the court’s holding is that it relies unduly on sec_6211 the court uses an elabo- rate scheme of statutory construction to divine the meaning of underpayment the court assumes that because tax shown is used in both sec_6664 defining under- payment and sec_6211 defining deficiency the phrase has the same meaning in both sections further because sec_6211 which applies exclusively to the definition of deficiency contains a negative tax provision the court infers that tax shown in the absence of the sub- section b modification cannot be negative on the basi sec_2 professor lawrence zelenak in his article tax or welfare the admin- istration of the earned_income_tax_credit ucla l rev observes in common with other taxpayer-favorable provisions of the federal in- come tax the eitc the earned_income_tax_credit is administered on the basis of self-declared eligibility as with persons claiming other income_tax deductions exclusions and credits the eitc claimant makes the en- tries on her tax_return required to determine the amount of eitc to which she is entitled and pays less tax or receives a bigger refund as a result twenty percent of dollar_figure is dollar_figure see sec_6662 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner of these two assumptions the court holds that tax shown for purposes of defining underpayment cannot be negative this reasoning is flawed for four reasons first the court’s holding implicitly and incorrectly assumes that there is a sure meaning of tax shown as used in sec_6211 without the negative tax provision found in subsection b this assumption is incorrect as is illus- trated by the fact that the judges in this case cannot agree on the meaning of tax shown in the absence of subsection b because its meaning is unclear the court should not rely on it in defining tax shown in the definition of under- payment the court holds that tax shown in the absence of subsection b means the tax reported on the return reduced for credits but not below zero and that subsection b only provides the mechanism by which we reduce tax shown into negative territory when calculating a deficiency judge gustafson adopts the view that tax shown means the tax reported unreduced for credits and that subsection b provides the mechanism by which we reduce tax shown by credits in calculating a deficiency and reduce tax shown below zero under this view in the absence of subsection b tax shown is not reduced by credits at all these divergent views demonstrate that while we know the bot- tom-line result of subsection b -that refundable credits can reduce tax shown below zero when calculating a defi- ciency-we do not know how it achieves this result this sug- gests that the concept of tax shown as used in sec_6211 without subsection b is an unreliable indicator of congress’s intended meaning of underpayment and that the court should not rely on it second portions of the opinion of the court suggest that the concepts of deficiency and underpayment are separate yet the court draws heavily from sec_6211 defining deficiency in defining tax shown as used in the defini- tion of underpayment and indirectly in defining under- payment the court’s approach inconsistent with congress’s intent congress separated the meaning of underpayment from the meaning of deficiency in the court acknowledges as much o ur conclusion breaks the historical link between the definitions of a deficiency and an underpayment however it was congress that made that break see op ct p yet the court adopts a definition is verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports of underpayment that is necessarily if indirectly linked to the meaning of deficiency despite congress’s attempt to separate the two terms the court’s holding requires us to scrutinize the meaning of deficiency to determine the meaning of underpayment the consequences of this approach are illustrated by the role that amendments to sec_6211 have inadvertently played in the court’s defi- nition of tax shown for purposes of an underpayment sec- tion b has been amended twice since 1989-in and in 2008-to incorporate the child_tax_credit and the recovery rebate credit each of these amendments changed the definition of deficiency under the court’s view both of these amendments also affected the definition of under- payment because they indirectly changed the meaning of tax shown in the definition of underpayment further there is nothing in the court’s opinion that suggests that future amendments to sec_6211 will not similarly affect the meaning of tax shown and as a result under- payment in recognition of the fact that congress broke the link between deficiency and underpayment in the better approach would be to ignore sec_6211 entirely in arriving at the meaning of tax shown a related problem is that the court’s holding is not sup- ported by the legislative_history it cites see op ct p citing h_r rept no pincite u s c c a n the committee report stated that the establishment of a separate definition of underpayment in separate from the definition of deficiency was not intended to change the definition of underpayment h_r rept no pincite u s c c a n pincite but taken literally this would mean that the definition of under- payment remained unchanged from its pre-1989 definition in congress added the additional_child_tax_credit to the code and in it incorporated the credit in the negative-tax provision of sec_6211 consolidated appropriations act pub_l_no sec_1 stat pincite amending sec_6211 taxpayer_relief_act_of_1997 pub_l_no sec_101 sec_111 stat pincite adding sec_24 in congress added the rebate recovery credit to the code and incorporated the credit in the negative-tax provision of sec_6211 eco- nomic stimulus act of pub_l_no sec_101 sec_122 stat pincite amending sec_6211 id sec_101 sec_122 stat pincite amend- ing sec_6428 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner because its pre-1989 definition included the negative-tax provision of sec_6211 that would mean that the tax_shown_on_the_return which could be negative before can still be negative now but this would mean that the before former sec_6653 and b imposed penalties equal to percentages of the portions of an underpayment due to negligence or fraud respectively former sec_6661 repealed also im- posed a penalty equal to of the portion of an underpayment due to a substantial_understatement_of_income_tax an underpayment was not de- fined by sec_6661 an underpayment for purposes of the negligence_penalty and the fraud_penalty was generally defined the same as a deficiency for income_tax returns this rule was found in former sec_6653 the term ‘underpayment’ means a deficiency as defined in sec_6211 see 135_tc_497 in congress amended sec_6211 to add the negative-tax provi- sion we summarized above technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_1015 sec_102 stat pincite amending sec_6211 at the time of the three types of credits rand and klugman claimed only the earned_income_credit was in existence and referenced in the negative-tax provision of sec_6211 thus sec_6211 provided for purposes of subsection a - a any excess of the sum of the credits allowable under sections and over the tax imposed by subtitle a determined with- out regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax because of the cross-reference of former sec_6653 to the definition of deficiency the amendment modified the definition of under- payment for purposes of sec_6653 and b one year later in congress revamped the system of civil_tax_penalties omnibus budget rec- onciliation act of obra pub_l_no sec a c stat pincite it repealed former sec_6653 it added sec_6662 the accuracy-related_penalty sec_6663 the fraud penalty-equal to of the portion of the underpayment attributable to fraud and sec_6664 set- ting forth definitions of terms used in sec_6662 and sec_6663 obra sec a c the word underpayment used in sec_6662 and sec_6663 is defined by sec_6664 sec_6662 sec_6663 the amend- ment modifying the definition of deficiency remained in the code but after it no longer expressly affected the definition of underpayment this is because in the definition of underpayment was detached from the definition of deficiency see feller v commissioner t c pincite the definition of an underpayment is no longer tied to the defi- nition of a deficiency under sec_6211 as it had been in sec_6653 despite the detachment of the definition of underpayment continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports tax shown on rand and klugman’s return should be reduced to -dollar_figure this is the opposite of what the court holds the court holds that the tax_shown_on_the_return in underpayment calculations cannot be negative and it holds that the tax shown on rand and klugman’s return is zero the court’s holding whatever its other merits is not sup- ported by the ways_and_means_committee report the fourth problem with the court’s reliance on sec_6211 in defining tax shown for purposes of an under- payment is that the approach relies too heavily on principles of statutory construction recall that the court’s reasoning employs not one but two principles of statutory construction the principle that the same phrase means the same thing wherever it appears in the statute and the principle that all statutory phrases must be given effect it has been recog- nized that principles of statutory construction rest upon the assumption that congress is all-knowing see eg 814_f2d_486 7th cir thus for example when congress uses the same phrase in a statute it is assumed to do so deliberately because it knows the phrase will be construed the same way wherever it appears this assumption can give rise to inaccurate readings espe- cially where as here two principles of statutory construction are chained together for example it may be reasonable to assume that in using the phrase tax shown in sec_6664 and sec_6211 congress intended that tax shown would carry the same meaning in both sections however it seems inherently less reasonable to assume further that congress intended for sec_6211 defining deficiency to be relied upon to define tax shown as used in defining underpayment the court’s chain of reasoning seems espe- cially suspect in the light of congress’s express intent to separate the definition of underpayment from the definition of deficiency see op ct p finally the majority contends that its holding which occa- sions a puny dollar_figure penalty for rand and klugman’s false claim for dollar_figure in tax_credits does not result in a gap in the pen- from the definition of deficiency a report of the house ways_and_means_committee asserted that the definition of underpayment under the amendments was not intended to be substantively different from pre- vious law h_r rept no pincite u s c c a n verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie rand v commissioner alty regime because there are penalties for false or excessive claims for credits found in sec_32 and sec_6676 sec_32 enacted in provides that a false claim to the earned_income_credit for one tax_year results in the denial of the earned_income_credit for the next two tax years if there was a final_determination that the taxpayer’s claim of credit was due to reckless or intentional dis- regard of rules and regulations many taxpayers who falsely claim the earned_income_credit for one year will not qualify for the credit for the subsequent two years anyway rand and klugman for example claimed earned_income credits for and even though as they have now stipulated they were not entitled to the earned_income_credit for any of the three years for such taxpayers as rand and klugman sec_32 even if applicable deprives them of nothing to which they would otherwise be entitled it is doubtful that congress intended sec_32 to be the only penalty potentially applicable to false refund claims related to earned_income credits sec_6676 enacted in imposes a penalty on overstated claims to various types of credits including the additional_child_tax_credit and the recovery rebate credit it is unlikely that congress thought the sec_6676 penalty was a sufficient or exclusive penalty for returns that seek refunds based on false claims of tax_credits first the sec_6676 penalty does not apply to claims to the earned_income_credit see sec_6676 second the percentage of the sec- the period of disallowance is years if the claim of credit is due to fraud sec_32 is conditioned upon reckless or intentional_disregard_of_rules_and_regulations sec_6662 is not see sec_6662 the court seems to take the irs to task for failing to assert the sec_6676 penalty against rand and klugman the opinion states such a pen- alty might have applied here if respondent the irs had asserted it see op ct p however the record does not disclose whether the irs has asserted a sec_6676 penalty this is not surprising the present pro- ceeding is a deficiency proceeding under sec_6214 in a deficiency pro- ceeding the tax_court does not have authority to redetermine a taxpayer’s liability for a sec_6676 penalty which the irs can assess without a notice_of_deficiency see sec_6671 it is the earned_income_credit that makes up the largest portion of the refundable tax_credits claimed by rand and klugman on their return they claimed an earned_income_credit of dollar_figure an additional child tax continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie united_states tax_court reports tion penalty is only however the penalty related to fraudulent_returns i sec_75 sec_6663 under the court’s approach a claim for a refund even if fraudulent is not sub- ject to the fraud_penalty it seems improbable that con- gress intended such behavior to be so lightly penalized third the sec_6676 penalty applies to a claim_for_refund_or_credit whether or not made on a return thus the sec_6676 penalty covers more taxpayer submissions to the irs than the sec_6662 and sec_6663 penalties which are confined to returns in addition the court asserts that congress’s exemption of the earned_income_credit from sec_6676 shows its intent that the sec_6662 penalty does not reach improper refund claims relating to the earned_income_credit see op ct p it says and it appears that congress intended that the two-year bar be in lieu of any other monetary sanctions for example the penalty under sec_6676 for an erroneous claim_for_refund specifically excludes a claim_for_refund relating to an erroneous earned_income_credit see id i dis- agree in enacting sec_6676 in congress may have understood that false refund claims relating to the earned_income_credit were already governed by the forfeiture penalty under sec_32 enacted in the penalty under sec_6662 and the penalty under sec_6663 if fraudulent it may have thought that the potential applica- bility of these penalties would be sufficient colvin j agrees with this dissent f credit of dollar_figure and a recovery rebate credit of dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb rand jamie
